DETAILED ACTION
Election/Restrictions
The examiner contacted the applicant by phone with a Restriction between Subcombination claims 2-12, Combination claims 12-18 and Subcombination (useable together) claims 19-24.  The applicant elected by phone, but also amended the claims to effectively overcome the requirement, by incorporating the specifics of the subcombinations into the combination claims.  Therefore, the previous requirement has been withdrawn. 

Claim Objections
Claim26 is objected to because of the following informalities:  The term “second roller(s)” lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no written support in the original application, including original claims filed 9 September 2019.  The limitations were added after original filing as a preliminary amendments, which does not meet the requirements of original filing to be supported under35 U.S.C. 112(a).  Regardless, the limitations disclosed in these claims are anticipated by paragraphs 198-199 of Jung. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “configurations to draw air through the roller housing” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not understood to define any specific structure, in view of the specification.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Further, should the claim be interpreted as not invoking 112(f), there is no further structure understood to draw air through the defined roller housing, than there is to draw air from the cleaning robot, as set forth in claim 12, from which this claim depends, thus raising additional issues under 35 U.S.C. 112(d). 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 12, 13, 19, 25 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (2012/0011676).
Regarding claim 2, Jung discloses an evacuation station having a housing (60), a suction opening (62a) defined in the housing and configured to be aligned with a roller housing of a mobile cleaning robot in a docking position (Fig. 8) and an evacuation vacuum (91) in fluid communication with the suction opening, configured to remove debris from the cleaning robot during evacuation operation when the robot is in the docking position. 
Regarding claims 12 and 13, Jung discloses a robotic floor cleaning system, comprising: a mobile floor cleaning robot (20) movable across a floor surface, the mobile floor cleaning robot comprising a roller housing (space surrounding the roller) to receive a cleaning head assembly (roller 41; claim 13) to agitate debris on the floor surface, wherein the mobile floor cleaning robot is configured to generate a first airflow (via blower 22) to pull the debris into the mobile floor cleaning robot during a cleaning operation; and the previously discussed evacuation station. 
Regarding claim 19, Jung further discloses that the cleaning robot comprising: a drive system (31a/b) operable to propel the mobile floor cleaning robot across a floor surface; a roller housing configured to receive a roller (41) rotatable to agitate debris on the floor surface; a robot vacuum (22) to direct the debris into a receptacle (43) in the mobile floor cleaning robot by drawing air carrying the debris through an opening (21a) in the roller housing and then into the receptacle; and a controller (not shown) operably connected to the drive system (paragraph 120), the controller configured to, in a docking operation, operate the drive system to move the mobile floor cleaning robot to a position in which the roller housing is aligned with a suction opening of an evacuation station (paragraph 194-195).
Regarding claim 25, the configuration disclosed by Jung for drawing debris from the cleaning robot is configured to draw the air through the roller housing. 
Regarding claim 28, Jung further discloses that the suction opening comprises longitudinally extending edges and laterally extending edges, the longitudinally extending edges being parallel to one another, and the laterally extending edges being parallel to one another, as seen in Figs. 1, 5A-5D, 6 and 15-17.
Regarding claim 29, Jung further discloses that the roller housing of the mobile floor cleaning robot is configured to receive a roller (41) rotatable to agitate the debris on the floor surface.
Regarding claim 30, Jung further discloses that the mobile floor cleaning robot comprises a drive system comprising: a first wheel adjacent to a first side of the roller housing; and a second wheel adjacent to a second side of the roller housing.
Regarding claim 31, Jung further discloses that the mobile floor cleaning robot further comprises: a receptacle (43) for receiving the debris pulled into the mobile floor cleaning robot during the cleaning operation; a plenum (43a’) extending between an opening in the roller housing and the receptacle; and a controller configured to move the mobile floor cleaning robot to the position to allow the evacuation station (Col. 11, lines 35-38) to draw the air through the roller housing, through the plenum, and through the receptacle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2012/0011676) as applied to claim 12, and in view of Schnittman et al. (2008/0047092).
Regarding claim 14, Jung discloses that the axis is a first axis, the roller is a first roller extending along the first axis parallel to the floor surface but fails to disclose that the cleaning head assembly comprises a second roller mounted to the roller housing, the second roller extending along a second axis parallel to the floor surface.  Schnittman discloses a similar cleaning robot, also having a cleaning head assembly (Figs. 6A and 6C) comprising a roller (60) and also teaches a second roller (65), which is well known int he art), extending along an axis parallel to the axis of the first roller, with the second roller providing additional cleaning functions and/or improved cleaning and debris collection due to the additional agitator.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to either provide the cleaning robot of Jung with a second cleaning roller, as taught by Schnittman, or to provide the cleaning robot of Schnittman for use with the evacuation station of Jung, to provide the improved cleaning functions over a single roller robot.  
Regarding claim 15, Schnittman further discloses that the first roller and the second roller are spaced apart from each other to define a gap, the gap aligned with an opening of the roller housing, wherein the configuration of the evacuation station of Jung, when used with a cleaning robot having first and second rollers, will inherently operate the evacuation vacuum to generate the second airflow to draw the debris from the mobile floor cleaning robot, through the suction opening, and into the evacuation station comprise configurations to draw the debris, at least partially through the gap (the gap defined between the rollers of Schnittman would obviously result in at least some of the airflow being drawn from the robot cleaner to pass through the gap).

Claims 16, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2012/0011676) as applied to claim 12, and in view of Lee et al. (2009/0049640).
Regarding claim 16, Jung fails to disclose that the suction opening is configured to form a seal with the mobile floor cleaning robot.  Lee discloses another evacuation station for removing debris from a cleaning robot via suction, and teaches that the opening of the evacuation station for engaging the robot cleaner is provided with a sealing member (340) to seal a gap between the port of the robot cleaner and the suction opening of the evacuation station, teaching that the sealing member prevents loss of suction force through the gap (paragraph 61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide some form of similar sealing device between the suction opening of Jung and the opening of the roller housing of the cleaning robot of Jung, as taught Lee, to seal the gap to prevent the loss of suction, which would be understood to anyone of ordinary skill in the art to improve removal of debris from the cleaning robot.  
Regarding claim 17, Jung discloses that the suction opening interacts with the opening in the roller housing to remove debris from the cleaning robot, such that is further would have been obvious, when applying a seal to the suction opening, as taught by lee, to configure the suction opening to form the seal with the roller housing of the mobile floor cleaning robot.
Regarding claim 27, Lee further discloses that the seal is fitted around the suction portion to surround the dust suction port, from which the debris is removed from the cleaner, which is necessary to provide a seal (if only partially surrounded, there would not be a seal to prevent suction loss), such that the seal when applied to the suction opening of Jung, would also obviously surround the opening in the roller housing to form a perimeter seal. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2012/0011676) as applied to claim 12, and in view of Korean patent reference (KR 101202916; to be referred to hereinafter as KR916).
Jung fails to disclose that the mobile floor cleaning robot comprises a vacuum sealing member configured to be in an open position during the cleaning operation and to be in a closed position during the evacuation operation.  KR916 discloses another cleaning robot configured for use with an evacuation station for removing debris from the cleaning robot via suction, and teaches that a sealing member (142) for opening/closing two ducts that allow a suction unit (160) to provide suction to the cleaning robot inlet, when in a cleaning mode, and to provide pressurized air to a separate outlet that interacts with the evacuation station when emptying the cleaning robot, to improve and speed up evacuation of the robot. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar sealing member and separate pressure duct to the robot cleaner of Jung, to allow for optional suction during normal cleaning, or pressure to the pressure duct during evacuation, as taught by KR916, to improve and speed up evacuation of the robot.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        28 May 2022